IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 March 18, 2009
                                No. 08-60181
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

ISRAEL VASQUEZ-BARRON, also known as Israel Vasquez

                                           Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A35 509 590


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Israel Vasquez-Barron (Vasquez) petitions this court for review of the
refusal by the Board of Immigration Appeals (BIA) to reopen his removal
proceedings sua sponte. Vasquez challenges the BIA’s determination that it
lacked jurisdiction to reopen the proceedings because Vasquez had already been
deported.    Vasquez’s attempt to have his removal proceedings reopened is
foreclosed by Navarro-Miranda v. Ashcroft, 330 F.3d 672, 675-76 (5th Cir. 2003),



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-60181

where we upheld the BIA’s interpretation of 8 C.F.R. § 1003.2(d) (formerly 8
C.F.R. § 3.2(d)) as removing the BIA’s jurisdiction to reopen the removal
proceedings of a deported alien. In any event, Vasquez’s underlying claim based
on INS v. St. Cyr, 533 U.S. 289 (2001), was untimely. See 8 C.F.R. § 1003.44(h).
      The petition for review is DENIED.




                                       2